Case 1:19-cv-01410-ELH Document 37 Filed 01/13/20 Page 1 of 1
t

Case 1:19-cv-01410-ELH Document 36-1 Filed 01/19/20), PAaB 4 of 1 .
OISTRICT OF MaRYE AND

| : 2 .
IN THE UNITED STATES DISTRICT COURT he Aa sy Bh Rid 4
NORTHERN DISTRICT BALTIMORE DIVisION'S dF Fice

AT @ALTIMORE
SAMUEL GREEN BY
Yee DEPUTY
PLAINTIFF
CIVIL CASE NO‘:1:19-cv-01410-ELH
V.

AMF BOWLING CENTERS, INC.

DEFENDANT

 

 

ORDER

THIS MATTER having come before the Court on Plaintiff's Consent
Motion to Stay All Further Proceedings, the Court having reviewed the Motion,
being advised in the premises, and finding that cause exists to approve the Motion;

IT IS ORDERED that the Motion is approved; and

IT IS FURTHER ORDERED that all proceedings in this matter, including
discovery, are stayed for forty-five (45 days) from the date of this ORDER,

IT IS FURTHER ORDERED that no later than forty-five days from the date
of this ORDER that parties shall file Status Report outlining the status of the

Plaintiff's medical condition and the need for any additional stays for good cause
shown.

+n |
This 1d” day of an - 2020 |

The Honorable Ellen L. Hollander

 
